Citation Nr: 1628443	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 4, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

 The Veteran served in the United States Army from August 1967 until August 1971. The Veteran received a National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, Army Commendation Medal and Sharpshooter Badge with Rifle Bar. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Regional Office and Insurance Center (RO&IC) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania. Jurisdiction over the appeal currently resides with the RO in Sioux Falls, South Dakota. 

In April 2014, the Veteran testified at a Board hearing before a Veterans Law Judge who subsequently retired during the pendency of this appeal. 

In August 2015, this claim was remanded in order for the RO to adjudicate the Veteran's claim of entitlement to TDIU prior to February 4, 2013. 

There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A supplemental statement of the case was issued in October 2015 further denying the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to February 4, 2013, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis; for this period his service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and occupational background. 


CONCLUSION OF LAW

Prior to February 4, 2013, the criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to TDIU before February 4, 2013. 

The Veteran is seeking entitlement to a total disability rating, alleging that he was unable to work due to his service-connected disabilities prior to February 4, 2013. 

The Veteran's service-connected post-traumatic stress disorder was rated 30% since July 16, 2010 and prior to June 7, 2012, 50% prior to February 4, 2013, 100% after February 4, 2013 and 70% after July 16, 2014. The Veteran's service-connected ischemic heart disease has been rated 10% from April 1, 2008. The Veteran's service-connected diabetes has been rated 10% since October 27, 2010. The Veteran's service-connected scars due to coronary artery bypass have been rated 0% since December 10, 2007. The Veteran's combined disability evaluation, prior to February 4, 2013 was 60%. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does not have an individual disability ratable at 60 percent or more, nor does he have a combined rating of 70 percent or more prior to February 4, 2013. 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran completed 8th grade with no further schooling. The Veteran reports that he last worked in 1988 as a carpenter for about ten years. In his October 2011 Notice of Disagreement the Veteran stated that he was unable to work because of his PTSD and heart problems.

The Veteran contends that the Social Security Administration records have been destroyed and would have been demonstrative of the need for extra-schedular consideration.  In February 1990, he was granted social security benefits due to meeting diagnostic listings based on diagnoses of marijuana dependency, depression, PTSD and personality disorder. The Board notes that the majority of impairments that resulted in the SSA disability determination are not service-connected.  Moreover, the Board notes that the SSA utilizes different criteria than VA and the decision is not binding on a VA determination of unemployability.   

The Board also notes that there is nothing in the record to show that his physical service-connected disabilities affected his ability to work. Specifically, the Veteran had a VA examination in March 2012 that found that his service-connected conditions of ischemic heart disease, post-surgical scars and diabetes did not affect his ability to work. 

The Board notes that the majority of his mental health symptoms prior to February 4, 2013, are attributable to non-service connected disabilities. In terms of mental health history, the Veteran has a history of major depressive episodes since 1989. He has a history of hospitalization for substance abuse and depression in 1989, 1997 and 1998.  He indicated that this depression worsened in 2007. At his January 2011 VA examination, the Veteran reported three major depressive episodes during the last year that lasted up to one month each.  The Board notes that depression is not a service-connected condition. 

The Board notes that PTSD symptoms prior to February 4, 2013 were not severe nor did they preclude the ability to work. The Veteran reported to a VA examiner in January 2011 that he has had some PTSD symptoms since 1969 but they were currently infrequent and mild and caused very little impairment in his psychosocial functioning. The examiner found that PTSD does not preclude the Veteran from pursuing and maintaining substantial, gainful employment. The examiner also found that his PTSD signs and symptoms would decrease the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress. Additionally, treatment records from Black Hills VAMC since April 2008 until February 2012 do not show any exceptional disability picture or findings that the Veteran's PTSD would preclude him from employment. 

No examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to February 4, 2013.  To the contrary, multiple VA examiners have opined that the Veteran's various service-connected disabilities, including post-traumatic stress disorder, ischemic heart disease, diabetes mellitus and post-surgical scars did not have an impact on employment prior to February 4, 2013.  As the opinions, particularly those of the January 2011 and March 2012 examiners, contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The only other evidence to the contrary of the VA examination reports is the competent and credible lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiners reached the conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU prior to February 4, 2013, as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in February 2012 and May 2013 letters. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his ischemic heart disease, post-surgical scars, diabetes mellitus and post-traumatic stress disorder. Specifically, the examinations considered the effect on employability from all of these conditions.  


ORDER

Entitlement to TDIU is denied prior to February 4, 2013. 


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


